Citation Nr: 1509959	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to higher disability ratings for service-connected cervical spine
degenerative joint disease, rated as 30 percent disabling prior to August 24, 2009,
temporarily rated as 100 percent disabling from August 24, 2009 to September 30,
2009, and rated as 30 percent disabling as of October 1, 2009.

2.  Entitlement to a separate rating for surgical scars, secondary to the Veteran's cervical spine degenerative joint disease.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June
2007 rating decision issued by the Department of Veterans Affairs (VA) Regional
Office (RO) in Reno, Nevada, which increased the Veteran's disability rating for
service-connected cervical spine degenerative joint disease to 30 percent, effective
November 21, 2006.  This mater was remanded by the Board in April 2014.

In a February 2010 rating decision, the RO assigned a temporary 100 percent
disability rating for the Veteran's cervical spine disability, effective August 24,
2009, through September 30, 2009.  The RO additionally proposed to reduce the
Veteran's 30 percent disability rating in effect as of October 1, 2009 to 20 percent.
In an August 2010 rating decision, the RO reduced the Veteran's disability rating
for service connected cervical spine disability to 20 percent, effective
November 1, 2010.

Later, in a February 2013 rating decision, the RO restored the Veteran's 30 percent
disability rating for service-connected cervical spine disability, effective
November 1, 2010, thereby nullifying the prior reduction.  The RO additionally
granted separate disability ratings for cervical radiculopathy of the upper
extremities.

In January 2015, the RO issued a rating decision in which it granted the Veteran a total disability rating due individual unemployability (TDIU) effective March 1, 2014.

The issue of entitlement to a separate rating for surgical scars secondary to the Veteran's cervical spine degenerative joint disease is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 12, 2014, the Veteran's service-connected cervical spine
degenerative joint disease was not manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

2.  Effective June 12, 2014, the Veteran's service-connected cervical spine
degenerative joint disease has been manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Prior to June 12, 2014, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected cervical spine
degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2014).

2.  Effective June 12, 2014, the criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected cervical spine
degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2007, January 2010, April 2012, and June 2014 which are fully adequate.  The examiners reviewed the claims file or the CPRS records in conjunction with the examinations, and they addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board remanded the claim in April 2014 so that (1) the RO could attempt to obtain private records from the Western Regional Center for Brain and Spine Surgery at St. Rose Hospital, (2) the RO could obtain additional VA records, and (3) so that the Veteran could be afforded a new VA examination.  The RO sent the Veteran a duty to assist letter in April 2014, but the Veteran did not return the Authorization and Consent Form.  The RO obtained the most recent VA records and afforded the Veteran with a VA examination in June 2014.  The Board finds that the RO fully complied with the directives of the remand.     

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Under Diagnostic Code 5243 (regarding intervertebral disc syndrome), a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran testified before the Board in March 2013.  He stated that his cervical spine disability greatly limited his ability to function very limited.  He could only achieve about an inch and half of forward flexion and he could hardly turn his head left or right at all.  Looking up was impossible for him to do.  He also testified that he could not sleep at night.  He wore a collar to hold his neck in place, but he had to adjust it every couple of hours because he could not get comfortable.  He stated that he could manage at his job as a high school teacher for the first part of the day, but then his symptoms intensified.  He reported taking medication all day (Hydrocodone four times per day and anti-inflammatories twice per day) and being stressed.  He testified that the disability impacts him all day, every day.  He could only minimize his pain by having a slouched gait.  He stated that he stumbles going up and down curbs because he cannot look down to see where he is walking.  

The Veteran underwent a VA examination in April 2007.  He reported cervical spine pain that radiated down his left upper extremity into his fingers and hands.  He characterized the pain as sharp and throbbing, and he rated it a 7-8/10.  He reported that he took Lortab 10/500 every eight hours for the pain, and it helped a little bit.  He also reported taking anti-inflammatories (Mobic, 15 mg. daily).  He stated that it helped somewhat.  The Veteran reported very severe, daily flare-ups that last six to seven hours.  The flare-ups occurred without any specific causes.  He reported that he could not move his neck during a flare-up.  In his job as a high school teacher he had to take frequent breaks and sit down.  He also reported that his neck affected him when he got in and out of the shower.  He stated that the disability affected grooming (brushing/combing hair) and that he could not do much in terms of recreational activities.  He also could not drive long distances.  

Upon examination, the Veteran's gait was normal.  The posture of the head was tilted forward.  He had flattening cervical curve of the cervical spine.  Spinal motions seemed to be out of rhythm and symmetry.  The Veteran achieved forward flexion from 0 to 12 degrees; extension from 0 to 10 degrees; left lateral flexion from 0 to 10 degrees; right lateral flexion from 0 to 18 degrees; left lateral rotation from 0 to 30 degrees; and right lateral rotation from 0 to 35 degrees.  With right lateral rotation, pain began at 28 degrees and was relieved at 12 degrees.  There was also a loss of 7 degrees of right lateral rotation upon repetitive motion.  The additional limitation of motion was due to pain, fatigue, weakness, and lack of endurance.  It was also present during flare-ups, which had a major functional impact.  The examiner noted ankyloses; fusion and plate cervical spine.  There was increased kyphotic curve.  There was flattening of the normal cervical spine.  The Veteran had difficulty flexing and extending his neck, making vision difficult.  

X-rays revealed postoperative and degenerative changes, an anterior fixation plate and screws extended from C4 through C7 with fusion at C4-5 and C5-6 and incomplete bony fusion at C6-7 with prominent uncinate spurring at that level producing mild left C6-7 foraminal narrowing.  There was no evidence of fracture soft tissue swelling or bony destructive change.  The Veteran was diagnosed with status post multilevel disk fusion, discectomy C3 through C7 with titanium plate and screws for fixation; and cervical radiculopathy left upper extremity.

In August 2009, the Veteran underwent a cervical laminectomy and fusion.  	

The Veteran underwent a VA examination in January 2010.  He reported constant neck pain and stiffness that he deemed to be moderate.  He reported taking hydrocodone 160 tablets per month and Mobic 60 tablets per month.  He wore a neck brace at bedtime.  He reported that due to the effects of his neck, he was limited to walking a maximum of 100 feet without stopping on flat land.  He stated that he avoids any climbing stairs, steps, ladders, or uneven terrain. He was limited in his ability to housekeeping.  He could drive locally a maximum of a half hour before having to stop.  He could not perform any physical recreational activities (including running, jumping, bowling, or shooting pool).  He worked full time as an algebra teacher without any written restrictions.  

Upon examination, the Veteran's head sat in the center of the shoulders, but his neck projected slightly anteriorly with a slight decrease of the lordotic curve.  He stated that his comfort position is with the head flexed 10 degrees.  He was able to achieve forward flexion from 0 to 40 degrees, extension to 0 degrees, right and left lateral flexion from 0 to 18 degrees, right and left lateral rotation from 0 to 30 degrees.  Repetitive movement of the cervical spine caused no additional loss of range of motion or increasing functional impairment after repetitive usage.  There was palpatory tenderness along the lateral aspects of the neck.  He complained of pain discomfort throughout the entire arc of movement.  He moved his head in a guarded manner.  There was no significant muscle spasm although there appeared to be mild muscle atrophy of the cervical region.  Posterior muscular elements of the neck were nontender.  He did not have a postural abnormality or fixed deformity.  His field of gaze was not limited.   He was able to open and close his mouth and he had no difficulty chewing.  The examiner noted that December 2009 radiographs of the cervical spine revealed degenerative changes with extensive postoperative changes C3 to C7 fusion.

The Veteran underwent a private examination in April 2010 with Dr. F.T.  The only findings regarding the Veteran's cervical spine were a "greatly diminished range of motion."  

The Veteran underwent a VA examination in April 2012.  At that time, he reported flare-ups of neck pain that add increased pain and stiffness, making it difficult to go through daily activities.  Upon examination, the Veteran achieved forward flexion to 15 degrees (with pain at 15 degrees), extension to 15 degrees (with pain at 15 degrees), right and left lateral flexion to 15 degrees (with pain at 15 degrees bilaterally), and right and left lateral rotation to 35 degrees (with pain at 35 degrees bilaterally).  The Veteran was not able to perform repetitive testing because he stated that repetitive motion caused flare-ups of pain.  The examiner opined that the Veteran would have additional limitation of motion with repetitive testing due to weakened movement and pain on movement.  (Although the examiner did not estimate the extent of additional functional limitation in degrees of lost motion this deficiency is ultimately immaterial as the Veteran is already rated at the highest percentage allowable in the absence of unfavorable anklyosis of the entire cervical spine.)  The Veteran also had localized pain to palpation in the joints/soft tissue of the cervical spine.  He also had guarding or muscle spasm severe enough to result in abnormal spinal contour.  He had intervertebral disc syndrome (IVDS) that caused incapacitating episodes lasting less than one week over the past 12 months.  Regarding functional impact, the examiner noted that the Veteran was a high school teacher, and that his neck pain and stiffness impeded his ability to raise his arms over the shoulder for prolonged periods of time and that affects his manual dexterity.    

The Veteran underwent another VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran achieved forward flexion to 5 degrees (with pain at 5 degrees), extension to 5 degrees (with pain at 5 degrees), right and left lateral flexion to 5 degrees (with pain at 5 degrees bilaterally), and right and left lateral rotation to 5 degrees (with pain at 5 degrees bilaterally).  Testing after repetitive motion yielded identical findings (there was no additional limitation of motion).  However, symptoms of the Veteran's disability included limitation of motion, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, deformity, instability of station, disturbance of locomotion, interference with sitting, standing and /or weight-bearing, lack of endurance, and a neck that was positioned forward in a flexed position when erect.  The examiner noted that during a flare-up, the Veteran had pain, fatigue, weakness, and incoordination that could significantly limit functional ability by 0-3 degrees (a loss of 2 degrees).  He also noted that when the joint is used repeatedly over a period of time, the Veteran could not perform lateral flexion because of the fusion and the plates.  However, he then stated that there is no additional loss in degrees in motion during a flare-up.  

The Veteran also had localized tenderness or pain to palpation for
joints/soft tissue of the cervical spine, muscle spasm resulting in abnormal gait or abnormal spinal contour, guarding of the cervical spine resulting in abnormal
gait or abnormal spinal contour.  There was no ankylosis of the spine.  However, the Veteran did have intervertebral disc syndrome (IVDS) and incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Analysis

In order to warrant a rating in excess of 30 percent, the Veteran's disability must be manifested by unfavorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

Prior to June 12, 2014, the Veteran had undergone three examinations (in April 2007, January 2010, and April 2012).  Range of motion findings were noted in each examination report and none of them reflected ankylosis.  The Board noted that the April 2007 examiner stated that there was ankyloses, fusion and plate of the cervical spine.  However, the examiner's objective findings revealed that the Veteran achieved forward flexion from 0 to 12 degrees; extension from 0 to 10 degrees; left lateral flexion from 0 to 10 degrees; right lateral flexion from 0 to 18 degrees; left lateral rotation from 0 to 30 degrees; and right lateral rotation from 0 to 35 degrees.  Likewise, the January 2010 and April 2012 VA examination reports reflect range of motion findings that would contradict a finding of unfavorable ankylosis.  Even the June 2014 VA examiner expressly found that there was no ankylosis.  Finally, the Veteran's April 2010 private examination with Dr. F.T. reflected "greatly diminished range of motion," but there was no finding of ankylosis.  Consequently, a rating in excess of 30 percent is not warranted based on a finding of unfavorable ankylosis of the entire cervical spine.

The Board recognizes the lay statements submitted by the Veteran, particularly the March 2010 statement from his daughter (S.D.M.) and a fellow teacher (B.M.).  They stated that the Veteran has had ongoing health issues including immobility of his neck, making it difficult to turn his head and have full range of motion.  His daughter stated that the neck disability prevented him from performing "the simplest of gestures, to include looking left and right or even over his shoulder.  He cannot look to the side without turning his entire body, which is impossible to accomplish while driving."  

The Board finds the statements to be credible.  They are also competent to the extent that they note that the Veteran has limited motion.  However, they are not competent to determine that the Veteran has unfavorable ankylosis of the entire spine.  Consequently, the statements are not as probative as the medical examiners whose findings reflect at least some range of motion and who (in the case of the June 2014 examiner) has specifically stated that the Veteran does not have unfavorable ankylosis of the entire cervical spine.   

With regard to intervertebral disc syndrome and resultant incapacitating episodes, the VA treatment records prior to June 12, 2014 are extensive, yet they do not reflect incapacitating episodes having a total duration of at least four weeks, but less than six weeks during any 12 month period.  The only VA examiner to comment on the issue of incapacitating episodes was the April 2012, examiner who stated that the Veteran had intervertebral disc syndrome (IVDS) that caused incapacitating episodes lasting less than one week over the past 12 months.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted on the basis of intervertebral disc syndrome and incapacitating episodes.      

Effective June 12, 2014

The Board notes that the June 2014 VA examiner found that although the Veteran did not have unfavorable ankylosis of the entire cervical spine, he did have intervertebral disc syndrome and incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Consequently, the Board finds that a rating of 60 percent is warranted effective June 12, 2014.

The Board notes that the only rating in excess of 60 percent is a 100 percent rating warranted only for unfavorable ankylosis of the entire spine.  As noted above, there have been no such findings.  Consequently, the preponderance of the evidence is against a finding of a rating in excess of 60 percent.  

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, limitation of motion, and incapacitating episodes.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. 
§ 3.321(b)(1).
  
ORDER

Prior to June 14, 2014, a rating in excess of 30 percent for the Veteran's cervical spine degenerative joint disease is denied.

Effective June 14, 2014, a rating of 60 percent, but not greater, for the Veteran's cervical spine degenerative joint disease is granted.





REMAND

In its April 2014 remand, the Board instructed the RO to schedule the Veteran for a VA examination of his surgical scars and to adjudicate whether a separate rating was warranted for the scars.  The Veteran underwent the VA examination, but the RO did not adjudicate the issue of entitlement to a separate rating for scars. 

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether a separate rating is warranted for the Veteran's cervical spine surgical scars.    

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


